Citation Nr: 0816616	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  02-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a left knee 
disability. 

3.  Entitlement to service connection for a left elbow 
disability. 

4.  Entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder and PTSD. 


REPRESENTATION

Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1963 to June 1967 
and thereafter served in the Reserves with periods of active 
duty for training (ACDUTRA) and inactive duty for training 
(INACDUTRA).  This matter comes before the Board of Veterans' 
Appeals (Board) from a June 2001 rating decision.  

In a December 2006 decision, the Board denied the veteran's 
claims for service connection for residuals of a head injury; 
a left knee disability; a left elbow disability; and a 
psychiatric disorder, to include bipolar disorder and PTSD.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2007 Order, the Court remanded the case to the Board for 
further proceedings consistent with a March 2007 Joint Motion 
for Remand which included a motion to vacate the December 
2006 Board decision.  Subsequently, the Board remanded the 
matter in November 2007. 


FINDINGS OF FACT

1.  The veteran does not have chronic residuals of a head 
injury related to service.

2.  The veteran does not have a chronic left knee disability 
related to service. 

3.  The veteran does not have a chronic left elbow disability 
related to service. 

4.  A chronic psychiatric disorder was not manifested in 
service or for several years thereafter and the preponderance 
of the evidence is against finding that a chronic psychiatric 
disorder is related to service.  

5.  The veteran does not have PTSD related to service. 


CONCLUSIONS OF LAW

1.  Chronic residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101 (2) & 
(22)-(24), 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.303, 3.306 (2007).  

2.  A chronic left knee disability was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 101 (2) & (22)-(24), 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.306 (2007).  

3.  A chronic left elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101 (2) & (22)-(24), 
1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.306 (2007).  

4.  A psychiatric disorder, including PTSD, was not incurred 
in or aggravated by service and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.303, 3.306, 3.307, 3.309 (2007).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims. 
In the March 2006 letter, the RO also notified the veteran of 
the process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

Analysis

The veteran contends that he while on ACDUTRA he was involved 
in an automobile accident and he injured his head, right 
elbow, and right knee.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active duty service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b).  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in [the] line of 
duty, and any period of inactive duty [for] training during 
which the individual concerned was disabled or died from an 
incurred or aggravated in [the] line of duty."  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.1(a) (2007).  See also, 38 U.S.C.A. 
§ 101(22) & (23); 38 C.F.R. § 3.1(c) (d).  Certain 
presumptions, including the presumption of soundness 
(38 U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption 
of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.  

1.  Residuals of a head injury

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves reflect 
that the veteran was in a motor vehicle accident during a 
period of ACDUTRA in March 1983.  He was afforded treatment, 
including skull x-rays.  No chronic disability was noted.  
Subsequent examinations during his Reserve service were 
negative for pathology related to a head injury.  

There is no indication that the veteran currently has 
residuals of a head injury.  The treatment records in the 
claims folder are silent for any residuals of a head injury. 
However, Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinsk, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of residuals of a head injury, service 
connection is denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a head injury as a result of 
service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a head injury 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Residuals of a left knee disability

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves reflect 
that the veteran was in a motor vehicle accident during a 
period of ACDUTRA in March 1983.  He was afforded treatment, 
including left knee x-rays.  No chronic disability was noted.  
Subsequent examinations during his Reserve service were 
negative for pathology related to a left knee injury.  

There is no indication that the veteran currently has 
residuals of a left knee disability.  The treatment records 
in the claims folder are silent as to residuals of a left 
knee disability.  In fact, a November 2001 VA clinical record 
shows that the veteran had no awareness/distress of the 
movement of his lower extremities.   

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinsk, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of any residuals of a left knee disability, 
service connection is denied.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a left knee disability as a result 
of service) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a left knee 
disability related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

3.  Residuals of a left elbow disability

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves reflect 
that the veteran complained of tennis elbow on periodic 
examinations, including on periodic examinations in December 
1982 and 1983.  On both occasions, the musculoskeletal system 
was normal and it was reported that he had no recent problems 
with left elbow tendonitis.  A September 1988 entry notes a 
recent injury during a period of ACDUTRA, with a normal 
physical examination of the elbow.  The assessment was mild 
strain.  Subsequent examinations during his Reserve service 
were negative for pathology related to a left elbow 
disability.  

There is no indication that the veteran currently has 
residuals of a left elbow disability.  The treatment records 
in the claims folder are silent for residuals of a left elbow 
disability.  In fact, a November 2001 VA clinical record 
shows that the veteran had no awareness/distress of the 
movement of his upper extremities. 

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinsk, 3 Vet. App. 223, 225 (1992).  Therefore, as there 
is no indication of residuals of a left elbow disability, 
service connection is denied.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has residuals of a left elbow disability as a 
result of service) because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has residuals of a left elbow 
disability related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

4.  A psychiatric disorder, to include bipolar disorder and 
PTSD

Service connection for psychosis is presumed if it is 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran has a current psychiatric disorder as indicated 
by the clinical records showing treatment for bipolar 
disorder and depression.  

The service medical records do not reflect the presence of 
pertinent disability during the veteran's period of active 
duty.  His service medical records from the Reserves include 
a notation of nervousness, depression or excessive worry 
during a periodic examination in December 1987.  However, the 
psychiatric status was listed as normal.  It was reported 
that he was seen for psychiatric evaluation and placed on 
medication temporarily, but it was concluded that he had no 
disability.  

Based upon the evidence in the record, the Board finds that 
service connection is unwarranted in this case.  While the 
veteran has a current diagnosis of a psychiatric disorder, 
there is no competent evidence that it is related to active 
service.  Service medical records are negative for findings 
of a psychiatric disorder.  The first indication of 
depression and bipolar disorder was not until around 1992, 
which is over decades after service.  The veteran was noted 
to have nervousness starting in 1987 but that is still 20 
years after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is 
no competent medical opinion which links current disorder to 
service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claims because 
there is no evidence of chronic disability in service or 
after service, with the exception of psychiatric disability, 
which is not manifested for over two decades following 
service.  There is no current showing of chronic residuals of 
a head injury, left knee disability, or left elbow 
disability.  While there is a current diagnosis of a 
psychiatric disorder, there is no true indication that the 
disorder is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In view of the service 
medical records reflecting no chronic disability, the lack of 
diagnosis of the claimed disorders after service, or in the 
case of psychiatric disability, until many years post-
service, any opinion relating pertinent disabilities to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

The veteran claims that his psychiatric disorder includes 
PTSD.  Service connection for PTSD currently requires: (1) 
medical evidence diagnosing PTSD (the provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV)); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

However, there is no finding or diagnosis of PTSD in the 
record.  The veteran, himself, testified at the RO in 
September 2004 that there was no written diagnosis of PTSD.  
The law specifically limits service-connected benefits to 
cases where there is a current disability.  "In the absence 
of proof of a present disability, there can be no valid 
claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 (1992).  
Additionally, without determining if the other criteria for 
PTSD are met, the claim is denied as there is no basis to 
grant service connection for PTSD without a diagnosis of 
such.  See 38 C.F.R. § 3.304(f).

The Board finds the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
current psychiatric disorder is related to service) because 
he does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's psychiatric disorder is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a head injury is denied.

Service connection for a left knee disability is denied. 

Service connection for a left elbow disability is denied. 

Service connection for a psychiatric disorder, to include 
bipolar disorder and PTSD, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


